DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/7/2022.  These drawings are approved by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a tube stub plug comprising a seal surface, a tube stub…”. Claim 6 recites “the tube stub projects from the tube stub plug at a right angle”; however, it is not clear to the Examiner what this means. How can the tube stub project from the tube stub plug at a right angle when they both the same element? The Examiner is unable to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7938452, Katsura.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses a fluid substrate comprising: a manifold (P) including a circular opening; a tube stub plug (10, 14) comprising a seal surface (between 14 and 13), a tube stub (13), and a flow path, wherein the flow path runs through the tube stub plug from the seal surface to the tube stub, wherein a portion of the tube stub extends beyond an outer surface of the manifold, and wherein the tube stub plug is coupled with the manifold at the circular opening, wherein an anti-rotation feature (15) prevents the tube stub plug from rotating with respect to the manifold.
	In regards to claim 2, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the anti-rotation feature is included in the tube stub plug.
	In regards to claim 3, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the anti-rotation feature is included in the manifold.
	In regards to claim 4, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the tube stub plug further comprises a circular shape and a tube stub plug through hole, and the anti-rotation feature comprises an element coupled with the tube stub plug through hole and couples the manifold and the tube stub plug.
	In regards to claim 5, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the anti-rotation feature runs through the tube stub plug.
	In regards to claim 6, as best understood, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the tube stub projects from the tube stub plug at a right angle.
In regards to claim 7, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the tube stub plug is secured to the manifold using a threaded connection.
	In regards to claim 8, in Figures 1-4 and paragraphs detailing said figures, Katsura discloses the tube stub plug further comprises a stepped portion adjacent the tube stub.
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the limitations of claim 1. The Examiner disagrees. As detailed above, the prior art clearly discloses all limitations of claim 1.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679